UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                                  8/7/2019
    Local 1180, Communications Workers Of
    America, AFL-CIO et al.,
                                                                 1:17-cv-03048 (SDA)
                                  Plaintiffs,
                                                                 OPINION, ORDER & JUDGMENT
                      -against-

    City Of New York et al.,

                                  Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE.

          Plaintiffs petition for Court approval of a proposed class settlement. Plaintiffs also seek

approval of service awards to the named plaintiffs, as well as class counsel’s attorneys’ fees in

the amount of $1,708,921.00. 1 For the reasons set forth below, the settlement is approved, the

service awards are approved and attorneys’ fees are awarded, albeit in a reduced amount.

                                                BACKGROUND

          The background of this case was set forth in a prior Opinion issued by the Court, as

follows:

                  On December 14, 2016, plaintiffs Local 1180, Communications Workers of
          America AFL-CIO (“Local 1180”), Lourdes Acevedo (“Acevedo”), Nathia Beltran
          (“Beltran”), Adrienne Reed (“Reed”), Jo Ann Richards (“Richards”) and Roseann
          Schembri (“Schembri”), commenced an action in the Supreme Court of the State
          of New York against the City [of New York] and [New York City Department of
          Citywide Administrative Services (“DCAS”)] by filing a Summons with Notice.
          (Summons with Notice, ECF No. 1-1, at 1.) According to the Notice, the claims
          asserted by Plaintiffs were for “intentional and unintentional discrimination”
          based on sex, gender and race, in violation of various provisions of federal law,
          New York state law and New York City law, including the federal Equal Pay Act and

1
  Class counsel seeks payment of $300,000.00 directly from Defendants “for work in pursuit of the claims
filed at the Equal Employment Opportunity Commission” and payment of $1,408,921.00 “for work done
on behalf of the Settlement Class in this action.” (Pl. Fee Mem., ECF No. 130, at 14.)
       the New York State Equal Pay Law. (Id. at 2.) The Notice annexes and incorporates
       by reference a Charge of Discrimination that was filed with the U.S. Equal
       Employment Opportunity Commission (“EEOC”) on December 5, 2013 against the
       City and DCAS by Local 1180 and Jane Doe Administrative Managers # 1-1000 and
       Jane Doe Former Administrative Managers # 1-1000, as well as a Supplemental
       Charge of Discrimination that was filed on November 19, 2014. (Summons with
       Notice, Exs. A & C.) The EEOC Charge and Supplemental Charge allege violations
       of Title VII of the Civil Rights Act of 1964 (“Title VII”), in addition to violations of
       the Equal Pay Act. (Id.) It is alleged that the City and DCAS “engaged in a pattern
       or practice of wage suppression” in the job title Administrative Manager Non-
       Managerial (hereinafter, “Administrative Manager NM”) that “adversely impacted
       women and persons of color.” (Summons with Notice, Ex. A, ¶ 18.)

               On April 7, 2017, the Summons with Notice was served upon Defendants.
       On April 21, 2017, Defendants filed a Demand for Complaint in the New York
       Supreme Court. (See Local 1180, et al. v. City of New York, et al., Index No.
       160513/2016, N.Y. Sup. Ct., N.Y. County, NYSCEF Doc. No. 8.) On April 26, 2017,
       Defendants removed the action to this Court on the basis that it asserted claims
       arising under federal law. (Notice of Removal, ECF No. 1, ¶¶ 1-4.)

              On May 11, 2017, a Complaint was filed in this action in this Court. (Compl.,
       ECF No. 5.) Certain of the plaintiffs named in the Complaint were the same as
       those named in the Summons with Notice (i.e., Local 1180, Acevedo, Beltran and
       Reed); two of the plaintiffs that had been named in the Summons with Notice
       were dropped (i.e., Richards and Schembri); and two plaintiffs were added (i.e.,
       Andrews and [] Reeves). (Compare Summons with Notice at 1 with Compl. at 1.)
       The Complaint asserts claims under the federal Equal Pay Act and the New York
       Equal Pay Law. (Compl. ¶¶ 117-28.) The Complaint—like the EEOC Charges—
       alleges that the City and DCAS engaged in discriminatory pay practices with
       respect to the job title Administrative Manager NM. (See Compl. ¶¶ 15, 19.)

               On August 21, 2017, a First Amended Complaint (“FAC”) was filed on behalf
       of the same plaintiffs as named in the Complaint. The FAC adds a claim under Title
       VII. (FAC ¶¶ 119-27.) . . . [T]he First Amended Complaint alleges that Andrews
       works at [the New York City Housing Authority (“NYCHA”)] (FAC ¶ 8), which is not
       named as a defendant in this action.

               On June 21, 2018, Defendants filed [a] motion for judgment on the
       pleadings, pursuant to Federal Rules of Civil Procedure 12(c) and 12(h)(2)(B), [for
       failure to join an indispensable party, i.e., NYCHA]. (Mot., ECF No. 54, at 1.)

Local 1180, Commc’ns Workers of Am., AFL-CIO v. City of New York, 318 F. Supp. 3d 672, 674-75

(S.D.N.Y. 2018). The Court denied Defendants’ motion for judgment on the pleadings, holding



                                                  2
that “[s]ubstantial indicia [were] present . . . that the City qualifies as Andrews’s employer,” and

therefore that NYCHA was not a necessary party. Id. at 679.

        Over an extended period, both before and after the filing and decision on Defendants’

Rule 12(c) motion, the parties engaged in lengthy and difficult settlement negotiations, including

many settlement conferences held before me. At the conclusion of those negotiations, in

February 2019, the parties entered into a Stipulation of Class Action Settlement. (Stipulation, ECF

No. 102-2.)

        The Stipulation defines the Settlement Class as follows:

        All people employed by the City in the title of Administrative Manager, Non‐
        Managerial at any time during the period from December 1, 2013 through April
        30, 2017 in any agency, authority or other entity excluding only those
        Administrative Managers who worked at New York Transit Authority.

(Id. ¶ 3(a).)

        Under the terms of the settlement, the City of New York agreed to pay a total amount of

$5,181,668.65, and NYCHA agreed to pay a total amount of $454,015.35 (collectively referred to

as “Back Pay”), pursuant to the terms of a side-NYCHA Memorandum of Agreement. (Stipulation

¶ 16.) This Back Pay, totaling $5,635,684.00, was to be used to pay legal fees and payment for

work done by class members in the past. (Id.) Defendants and NYCHA also agreed to certain

injunctive relief, including step increases and changes in labor practices. (Id. ¶¶ 8-9.)

        Pursuant to the settlement, all persons in the job title Administrative Manager NM shall

receive a back pay award, as well as a contribution to their annuity fund, based upon months of

service during the class period. (Stipulation ¶¶ 8(e), 9, 20.) White females, nonwhite males and

nonwhite females in the job title shall receive greater back pay awards than white males based




                                                  3
upon calculations performed by Thomas Econometrics Inc. of the disparate pay received by these

groups during the class period. (See Stipulation, Corrected Appendix G, ECF No. 127-1, at 45-46.)

       With respect to attorneys’ fees, the Stipulation provided that, subject to Court approval,

“Defendants shall pay directly the sum of [$300,000.00] towards Plaintiffs’ legal fees and costs

incurred by [Local 1180] in pursuit of the claims filed at the [EEOC], based on billing records

submitted to the Court . . ..” (Stipulation, ¶ 28(a).) The Stipulation also provided that, subject to

Court approval, “Class Counsel shall file an application to recover legal fees and costs for work

done on behalf of the Settlement Class in this action of not more than [25%] of the Back Pay

award.” (Id. ¶ 28(b).)

       The Stipulation also calls for service award payments in the amount of $1,000.00 to be

made by the City to each of the named plaintiffs, i.e., Acevedo, Andrews, Beltran, Reed and

Reeves. (Stipulation ¶ 24.)

       Pursuant to the Stipulation, RG2 Claims Administration, LLC was to be appointed as claims

administrator (the “Claims Administrator”) for purposes of, among other things, providing notice

to class members. (Stipulation ¶ 10-11.) Defendants agreed to pay up to $20,000.00 for the

retention of the Claims Administrator. (Id. ¶ 15.)

       On April 12, 2019, the Court entered an Order which, among other things, conditionally

approved the terms of the parties’ Stipulation; conditionally certified the Settlement Class;

approved the form of notice and notice requirements to members of the Settlement Class; and




                                                 4
scheduled a hearing to consider the fairness, the reasonableness and adequacy of the proposed

settlement (“Fairness Hearing”). 2 (4/12/19 Order, ECF No. 112.)

           Notices were sent on May 13, 2019 to the identified class members. (Baldwin 7/31/19

Decl., ECF No. 142, ¶ 6.) A website providing information about the settlement was made

available to the public on May 3, 2019. (Id. ¶ 3.) The Notice instructed Class members how to

opt-out of the settlement and informed members that they could serve and file objections to the

settlement. 3 (Id., Ex. B.)

           Three class members filed objections. (Memo Endorsement on Objection Form, ECF No.

133; Memo Endorsement, ECF No. 135; Endorsed Letter, ECF No. 136.) Subsequently, two of the

three objectants withdrew their objections. (Kurland 8/2/19 Ltr., Ex. B, ECF No. 143-2.) Fifteen

class members requested to opt-out of the settlement. 4 (Baldwin 7/30/19 Decl., ECF No. 141,

¶ 3; Baldwin 7/30/19 Decl., Ex. A, ECF No. 141-1.)

           On June 28, 2019, Plaintiffs filed a motion for attorneys’ fees, seeking payment of the

attorneys’ fees contemplated by the Stipulation—i.e., $300,000.00 from Defendants related to

the EEOC claims and $1,408,921.00 (which represents 25% of the Back Pay) from the Back Pay

award. (Pl. Fee Mem., ECF No. 130, at 14.)

           The Fairness Hearing was held on August 7, 2019 in order to address class certification,

settlement approval and attorneys’ fees and costs. Plaintiffs and Defendants appeared at the


2
  The Fairness Hearing was adjourned from June to August 2019, after some third-party motion practice.
(See 4/29/19 Order, ECF No. 128.)
3
    I find that the notice provided by Plaintiffs was adequate pursuant to Fed. R. Civ. P. 23(c)(2).
4
  The Claims Administrator identified 16 opt-outs, including an individual named Gina Potts-Doss who
submitted an Exclusion Form. (See ECF No. 141-1, at 3.) However, Ms. Potts-Doss is not listed as a
Settlement Class member in Appendix G, and Plaintiffs’ counsel and the Claims Administrator have
confirmed that Ms. Potts-Doss is not a Settlement Class member.


                                                        5
hearing, but no objectants appeared. At the hearing, Plaintiffs’ counsel made a presentation

regarding, among other things, the adequacy and fairness of the settlement.

                                            DISCUSSION

                                       CLASS CERTIFICATION

        Pursuant to Fed. R. Civ. P. 23(a), Plaintiffs must satisfy each of four prerequisites in order

to secure class certification: numerosity, commonality, typicality and adequacy of

representation. Amchem Products, Inc. v. Windsor, 521 U.S. 591, 613 (1997); In re Initial Pub.

Offerings Secs. Litig., 471 F.3d 24, 32 (2d Cir. 2006). In addition, Plaintiffs “must qualify under one

of three criteria set forth in Rule 23(b).” Marisol v. Giuliani, 126 F.3d 372, 376 (2d Cir. 1997). In

the present case, Plaintiffs seek certification under Rule 23(b)(3), based on the questions of law

and fact common to the members of the class. (Pl. Class Settl. Mem., ECF No. 103, at 12.)

I.      The Settlement Class Satisfies Fed. R. Civ. P. 23(a)

        A. Numerosity (Rule 23(a)(a))

        In the Second Circuit, “numerosity is presumed at a level of 40 members.” Consol. Rail

Corp. v. Town of Hyde Park, 47 F.3d 473, 483 (2d Cir. 1995). Here, since the Settlement Class

comprises 2,031 members (see Stipulation, Appendix G; Baldwin 7/31/19 Decl. ¶ 3), numerosity

is satisfied.

        B. Commonality (Rule 23(a)(2))

        Commonality requires only one common issue of law or fact. See In re Agent Orange Prod.

Liab. Litig., 818 F.2d 145, 166-67 (2d Cir. 1987). In the present case, the Plaintiffs claim that

Defendants failed to pay them equally for substantially similar work in violation of the Equal Pay

Act, Title VII and other related statutes. The members of the Settlement Class have identical

claims. These common questions satisfy Rule 23(a)(2).


                                                  6
       C. Typicality (Rule 23(a)(3))

       The requirements of commonality and typicality “tend to merge into one another.”

Marisol, 126 F.3d at 376. While the commonality inquiry asks if the named Plaintiffs’ “grievances

share a common question of law or of fact” with those of the proposed class, the focus of the

typicality inquiry concerns whether “each class member’s claim arises from the same course of

events, and [whether] each class member makes similar legal arguments to prove the

defendant’s liability.” Id. (internal citations omitted). Here, the Plaintiffs’ claims stem from similar

events and rely on similar legal arguments. Accordingly, Rule 23(a)(3) is satisfied.

       D. Adequacy Of Representation (Rule 23(a)(4))

       A class is adequately represented when its counsel “is qualified, experienced, and

generally able to conduct the litigation.” Marisol, 126 F.3d at 378. Plaintiffs also must show that

there is no conflict of interest between the named plaintiffs and other members of the class. See

Cordes & Co. Fin. Servs., Inc. v. A.G. Edwards & Sons, Inc., 502 F.3d 91, 99 (2d Cir. 2007). Here, the

Court finds that Plaintiffs’ counsel fairly and adequately has protected the interests of the class.

In addition, Plaintiffs’ counsel assert that they know of no conflicts of interest among class

members. (Pl. Class Settl. Mem. at 11-12.)

II.    The Settlement Class Satisfies Fed. R. Civ. P. 23(b)(3)

       Certification is appropriate under Rule 23(b)(3) when (1) “questions of law or fact

common to class members predominate” over questions affecting only individual class members,

and (2) “a class action is superior to other available methods for fairly and efficiently adjudicating

[this] controversy.” Fed. R. Civ. P. 23(b)(3). Predominance is satisfied when “the issues in the class

action that are subject to generalized proof, and thus applicable to the class as a whole,




                                                   7
predominate over those issues that are subject only to individualized proof.” In re Visa

Check/MasterMoney Antitrust Litig., 280 F.3d 126, 136 (2d Cir. 2001) (quotation, citation &

alteration omitted). In cases like the present one, where the central issue is whether the

employer paid its employees properly, predominance generally is found. See Noble v. 93

University Place Corp., 224 F.R.D. 330, 345 (S.D.N.Y. 2004) (where “the gravamen of [Plaintiffs’]

claim is that Defendant . . . deprived employees of . . . pay[,] [a]lthough [some] determinations

. . . will require individualized findings, common liability issues otherwise predominate”).

        Since the most salient questions of law and fact are common to the class, Rule 23(b)(3) is

satisfied because a class action is the superior method for resolving the claims of Plaintiffs and

the Settlement Class. Settlement Class members have little interest “in individually controlling

. . . separate actions.” Fed. Rule Civ. Proc. 23 (b)(3)(A).

                                      SETTLEMENT APPROVAL

I.      Legal Standards

        Rule 23(e) of the Federal Rules of Civil Procedure mandates court approval of any

settlement or dismissal of a class action. The standard to be applied in determining whether to

approve a class action settlement is well established: the district court must determine that it is

“fair, adequate, and reasonable, and not a product of collusion.” Joel A. v. Giuliani, 218 F.3d 132,

138 (2d Cir. 2000). In so doing, the court must “eschew any rubber stamp approval” yet

simultaneously “stop short of the detailed and thorough investigation that it would undertake if

it were actually trying the case.” City of Detroit v. Grinnell Corp., 495 F.2d 448, 462 (2d Cir. 1974).

        A district court reviewing a settlement must consider nine factors that initially were

enumerated in Grinnell, 495 F.2d at 463:



                                                   8
       (1) the complexity, expense and likely duration of the litigation, (2) the reaction of
       the class to the settlement, (3) the stage of the proceedings and the amount of
       discovery completed, (4) the risks of establishing liability, (5) the risks of
       establishing damages, (6) the risks of maintaining the class action through the
       trial, (7) the ability of the defendants to withstand a greater judgment, (8) the
       range of reasonableness of the settlement fund in light of the best possible
       recovery, (9) the range of reasonableness of the settlement fund to a possible
       recovery in light of all the attendant risks of litigation[.]

D'Amato v. Deutsche Bank, 236 F.3d 78, 86 (2d Cir. 2001) (citation omitted). The court also should

analyze the negotiating process in light of “the experience of counsel, the vigor with which the

case was prosecuted, and the coercion or collusion that may have marred the negotiations

themselves.” Malchman v. Davis, 706 F.2d 426, 433 (2d Cir. 1983) (internal citations omitted).

       Public policy favors settlement, especially in the case of class actions. “There are weighty

justifications, such as the reduction of litigation and related expenses, for the general policy

favoring the settlement of litigation.” Weinberger v. Kendrick, 698 F.2d 61, 73 (2d Cir. 1982).

II.    Application

       A.      The Grinnell Factors Favor Settlement

       Based upon my personal involvement in settlement conferences in this case and my

review of the parties’ submissions, the Court is satisfied that the settlement is fair, adequate and

reasonable. The Grinnell factors weigh in favor of approving the settlement:

               1.      The Complexity, Expense And Likely Duration Of The Litigation

       This case had its complexities and would have required extensive expert discovery

regarding damages calculations, as well as the appropriate comparators to use. The discovery

process likely would have lasted many months and would have included many depositions of

plaintiff class representatives and representatives of multiple city agencies. The expense and




                                                 9
delay of fully litigating this case through trial and any appeal would likely offset the gains of a

higher settlement amount. Accordingly, this factor favors approval of the settlement.

                  2.      The Reaction Of The Class To The Settlement

          Of the 2,031 class members, there is only one outstanding objection of three, 5 and 15

opt-outs. This relatively small number of objections and opt-outs are indicative of the adequacy

of the settlement. See Wal-Mart Stores, Inc. v. Visa U.S.A., Inc., 396 F.3d 96, 118 (2d Cir. 2005).

                  3.      The Stage Of The Proceedings And The Amount Of Discovery Completed

          While the parties need not have engaged in extensive discovery for a settlement to garner

approval, a sufficient factual investigation must have been conducted to afford the Court the

opportunity to make an intelligent appraisal of the settlement. See Plummer v. Chemical Bank,

668 F.2d 654, 660 (2d Cir. 1982). In the present case, this settlement came after extensive

proceedings before the EEOC, as well as Plaintiffs’ examination of the Defendants’ data. There is

nothing in the record to suggest an underdeveloped investigation. Thus, this factor favors

approval.

                  4.      The Risks Of Establishing Liability And Damages And Maintaining A Class
                          Action Through Trial

          Impediments standing between the Class and recovery include a possible motion for

summary judgment; a class certification briefing process; and appeal of class certification. In

addition, Plaintiffs have identified the risks of establishing damages, as Defendants were likely to

contest the accuracy of Plaintiffs’ damages calculations. (Pl. Class Settl. Mem. at 5.)




5
    The substance of the objection is addressed infra.


                                                     10
               5.      The Ability Of The Defendants To Withstand A Greater Judgment

       Although Defendants likely could withstand greater judgment, their capacity does not,

standing alone, suggest that the settlement is unfair. See In re Austrian & German Bank Holocaust

Litig., 80 F. Supp. 2d at 164, 178 n.9 (S.D.N.Y. 2000); see also Davis v. J.P. Morgan Chase & Co.,

827 F. Supp. 2d 172, 178 (W.D.N.Y. 2011) (assigning “relatively little weight” to this factor).

               6.      The Range Of Reasonableness Of The Settlement Fund In Light Of The
                       Best Possible Recovery And In Light Of All The Attendant Risks Of
                       Litigation

       “[T]here is a range of reasonableness with respect to a settlement—a range which

recognizes the uncertainties of law and fact in any particular case and the concomitant risks and

costs necessarily inherent in taking any litigation to completion—and the judge will not be

reversed if the appellate court concludes that the settlement lies within that range.” Newman v.

Stein, 464 F.2d 689, 693 (2d Cir. 1972). In the present case, the size of the settlement fund was

the product of extensive negotiations and was based upon expert analysis. No objections were

made to the size of the settlement fund. Weighed against the risks of litigation, the Court finds

the fund reasonable in this case.

       B. The Remaining Objection Is Not Well Founded

       Although there initially were three objections, two were withdrawn, so only a single

objection remains. In that objection, Eric Rasmussen asserts that neither race nor gender should

be a factor in determining the distribution of the Back Pay payment to settle Plaintiffs’




                                                11
discrimination claims, but that rather these Back Pay monies should be paid “based solely on

time in title.” (Rasmussen Objection, ECF No. 136.) 6

        In response, Plaintiffs submitted an affidavit from Dr. Stephanie R. Thomas, an expert

economist engaged through Thomas Econometrics, Inc. (Thomas Aff., ECF No. 143-1; Thomas

resume, ECF No. 144-1.) Dr. Thomas was retained by Plaintiffs’ counsel to “statistically assess

whether there were meaningful differences in pay by gender and/or race among Administrative

Managers, controlling for seniority, time in title, City Agency, and year.” (Thomas Aff. ¶ 4.)

        As explained by Plaintiffs’ counsel in her letter responding to the objections:

        The proposed distribution of Back Pay in this action is proportional to the pay
        differential determined by Dr. Thomas and described in Appendix G. Specifically,
        75% of the Back Pay will be distributed in accordance with these findings. Further,
        in order to remedy Plaintiffs’ claims that Defendants suppressed the minimum
        salary of the entire Administrative Manager title regardless of race and gender,
        25% of the Back Pay will be distributed to all Class Members, regardless of race or
        gender, based only on time in title.

(Kurland 8/2/19 Ltr. at 2.)

        There is a rational basis for the settlement distribution that was agreed to by the parties

in the Settlement Agreement, and the Court finds that it is fair and reasonable.

                                    SERVICE AWARD PAYMENTS

I.      Legal Standards

        Courts routinely approve service awards in employment-related class action cases to

named plaintiffs, in addition to their proportionate share of the recovery, in order to compensate

them for their additional efforts, risks and hardships in filing and prosecuting the action. See, e.g.,




6
 Mr. Rasmussen did not attend the Fairness Hearing, but his objection was addressed by Plaintiffs’ counsel
at the request of the Court.


                                                   12
Andrews v. City of New York, 118 F. Supp. 3d 630, 646 (S.D.N.Y. 2015) (approving service awards

of $18,000 for each named plaintiff in recognition of time and effort expended).

II.    Application

       The Court approves the payment of service awards to Acevedo, Andrews, Beltran, Reed

and Reeves, as agreed upon as part of the settlement of this class action. The $1,000.00 payment

amounts are relatively modest, and Plaintiffs’ counsel has represented that the named plaintiffs

were actively involved in this case since its inception, including by being responsive to class

counsel, answering questions via telephone and participating in numerous settlement

conferences. (Pl. Fee Mem., ECF No. 130, at 13.)

                                        ATTORNEYS’ FEES

I.     Legal Standards

       “Under the American Rule[,] it is well established that attorney[s’] fees are not ordinarily

recoverable in the absence of a statute or enforceable contract providing therefor.” U.S. Fid. &

Guar. Co. v. Braspetro Oil Servs. Co., 369 F.3d 34, 74 (2d Cir. 2004) (citations and internal

quotation marks omitted). “Under the American Rule, however, parties may agree by contract to

permit recovery of attorneys’ fees, and a federal court will enforce contractual rights to

attorneys’ fees if the contract is valid under applicable state law.” Id. (citations and internal

quotation marks omitted). A contract to reimburse a plaintiff for attorneys’ fees is valid and

enforceable under New York law. See Hooper Assocs., Ltd. v. AGS Computers, Inc., 74 N.Y.2d 487,

492 (1989). A district court has broad discretion in awarding attorneys’ fees under a valid

contractual authorization, “and an award of such fees may be set aside only for abuse of

discretion.” U.S. Fid. & Guar. Co., 369 F.3d at 74 (citations omitted).




                                                 13
       Title VII of the Civil Rights Act authorizes the award of attorneys’ fees to prevailing parties.

See 42 U.S.C. § 2000e-5(k) (allowing “a reasonable attorney’s fee” to prevailing parties under Title

VII). When a plaintiff settles, “[i]f the relief obtained is of the same general type as the relief

demanded in the complaint, a plaintiff may be considered to be a prevailing party.” Lyte v. Sara

Lee Corp., 950 F.2d 101, 104 (2d Cir. 1991) (internal quotation marks omitted).

       Where a settlement results in a common fund being created, courts may award attorneys’

fees under either the “lodestar” method or the “percentage of the fund” method. See Wal-Mart

Stores, Inc. v. Visa U.S.A., Inc., 396 F.3d 96, 121 (2d Cir. 2005). The “lodestar” is calculated by

multiplying the reasonable number of hours that the case requires by the reasonable hourly

rates. Millea v. Metro-North R.R. Co., 658 F.3d 154, 166 (2d Cir. 2011). The movant bears the

burden of submitting evidence sufficient to support the hours worked and the rates claimed.

Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). “The trend in this Circuit is toward the percentage

method . . . which ‘directly aligns the interests of the class and its counsel and provides a powerful

incentive for the efficient prosecution and early resolution of litigation . . ..’” Wal-Mart Stores,

Inc., 369 F.3d at 121 (citations omitted). Where the percentage of the fund method is used, the

Second Circuit “encourage[s] the practice of requiring documentation of hours as a ‘cross check’

on the reasonableness of the requested percentage.” Goldberger v. Integrated Res., Inc., 209 F.3d

43, 50 (2d Cir. 2000) (citation omitted).

       The following principles guide the Court’s lodestar calculations:

       Th[e lodestar] approach is intended to “produce[] an award that roughly
       approximates the fee that the prevailing attorney would have received if he or she
       had been representing a paying client who was billed by the hour in a comparable
       case.” . . ..




                                                 14
                A reasonable rate is generally the “prevailing market rate[] for counsel of
        similar experience and skill to the fee applicant's counsel.” . . .. In deciding what
        constitutes a reasonable rate, a court may consider “rates awarded in prior cases
        and the court's own familiarity with the rates prevailing in the district.” . . .. “The
        relevant community to which the court should look is the district in which the case
        was brought.” . . ..

               In calculating the reasonable number of hours expended “the court takes
        account of claimed hours that it views as ‘excessive, redundant, or otherwise
        unnecessary.’” . . .. In so doing, the court “may look to its own familiarity with the
        case and its experience generally as well as to the evidentiary submissions and
        arguments of the parties.” . . .. Finally, “‘the most critical factor’ . . . ‘is the degree
        of success obtained’ by the plaintiff.” . . .

Williams v. Epic Sec. Corp., 368 F. Supp. 3d 651, 656-57 (S.D.N.Y. 2019).

        “What constitutes a reasonable fee is properly committed to the sound discretion of the

district court . . . and will not be overturned absent an abuse of discretion, such as a mistake of

law or a clearly erroneous factual finding.” Goldberger, 209 F.3d at 47 (citations omitted). The

Second Circuit has articulated six factors to be applied in determining a reasonable common fund

fee: “(1) the time and labor expended by counsel; (2) the magnitude and complexities of the

litigation; (3) the risk of the litigation . . .; (4) the quality of representation; (5) the requested fee

in relation to the settlement; and (6) public policy considerations.” Id. at 50. “[A] fee award should

be assessed based on scrutiny of the unique circumstances of each case, and ‘a jealous regard to

the rights of those who are interested in the fund.’” Id. at 53.

II.     Application

        A. $300,000.00 In Legal Fees Should Be Paid By Defendants For EEOC Proceedings

        The Settlement Stipulation contains a contractual provision regarding EEOC-related

attorneys’ fees, which provides as follows: “Defendants shall pay directly the sum of

[$300,000.00] towards Plaintiffs’ legal fees and costs incurred by [Local 1180] in pursuit of the




                                                    15
claims filed at the EEOC, based on billing records submitted to the Court . . ..” (Stipulation at 17).

This provision is enforceable under New York law. See Hooper Assocs., Ltd., 74 N.Y.2d at 492.

        Plaintiffs have submitted to the Court billing records reflecting that Local 1180 was billed

in excess of $850,000.00 for legal fees in pursuit of the EEOC claims. (See Healey-Kagan Decl., Exs.

1 & 2, ECF Nos. 131-1 & 131-2.) Thus, by the express terms of the Stipulation, the Defendants are

contractually obligated to pay $300,000.00 directly to reimburse Local 1180. To the extent that

the Court has a role in determining the reasonableness of the legal fees charged, the Court has

reviewed the time entries and hourly rates of Plaintiffs’ counsel and is satisfied that $300,000.00

is a reasonable amount of legal fees to charge in pursuit of the claims filed at the EEOC. Thus,

Defendants shall pay the sum of $300,000.00 directly to Plaintiffs’ counsel.7

        B. Plaintiffs’ Counsel Shall Receive $1,200,000.00 In Attorneys’ Fees From The Back Pay
           Award

        In determining the legal fees to be paid to Plaintiffs’ counsel out of the proceeds of the

class settlement, the Court has considered the relevant factors:

                1. Time And Labor Expended By Counsel

        The time and labor expended by Plaintiffs’ counsel was significant. However, as set forth

below in the discussion regarding the lodestar “cross-check,” the Court finds that some of the

hours billed exceed what is reasonable. See Section II.C., infra.

                2. Magnitude And Complexities Of Litigation

        Although in some respects the litigation was not complicated, it did have some

complexities to it. For example, Plaintiffs needed to address standing issues, as well as issues


7
 Plaintiffs’ counsel stated at the Fairness Hearing that Local 1180 has not paid legal fees to The Kurland
Group in respect of the EEOC proceedings. Thus, it is appropriate for the Defendants to pay the
$300,000.00 directly to Plaintiffs’ counsel.


                                                   16
regarding the joint employer doctrine. Moreover, the litigation involved over 2,000 class

members.

                3. Risk Of The Litigation

        Plaintiffs’ counsel faced significant risks in the litigation and should be credited for

bringing it to a successful resolution.

                4. Quality Of Representation

        The Court finds that The Kurland Group provided quality representation to its clients, as

evidenced by the affidavits of support that were submitted to the Court. (See Healey-Kagan Decl.,

Ex. 5, ECF No. 131-5.)

                5. Requested Fee In Relation To The Settlement

        As discussed below, in the Court’s view, Plaintiffs’ requested fee of 25% of the Back Pay

award is somewhat higher than what is reasonable. See Section II.C., infra.

                6. Public Policy Considerations

        Public policy favors a significant award of attorneys’ fees in order to incentivize counsel

similarly situated to the Plaintiffs’ counsel herein to take on the representation of aggrieved

employees in discrimination lawsuits on a contingency fee basis.

        Taking all the relevant factors into consideration, the Court finds in its discretion that

Plaintiffs should be awarded $1,200,000.00 in attorneys’ fees from the Back Pay award, which

represents just slightly over 21% of the common fund.8 This action settled at a relatively early

phase of the lawsuit, before trial and any depositions were conducted. A fee of $1,200,000.00 (in



8
  The Court’s reduction in the amount of attorneys’ fees sought by Plaintiffs’ counsel increases the amount
of the Back Pay award to be paid to class members and is reflective of the Court’s “jealous regard” for the
rights of such class members. See Goldberger, 209 F.3d at 53.


                                                    17
addition to the $300,000.00 paid in respect of the EEOC proceedings) is a substantial sum of

money and, in the Court’s view, adequately compensates Plaintiffs’ counsel for the risks they

took and their diligent efforts during the lengthy settlement negotiations. See Varljen v. H.J.

Meyers & Co., No. 97-CV-06742 (DLC), 2000 WL 1683656, at *5 (S.D.N.Y. Nov. 8, 2000) (awarding

20% as “adequately recogniz[ing] the efforts of counsel and the risks and complexities of this

litigation while ensuring sufficient remaining funds for distribution to Class members”); Banyai v.

Mazur, No. 00-CV-09806 (SHS), 2008 WL 5110912, at *3, *5 (S.D.N.Y. Dec. 2, 2008) (fee of 20%

of the common fund found to be reasonable where “substantial amount of time was . . .

expended in lengthy and difficult settlement negotiations”).

        C. The Lodestar “Cross-Check” Supports A Fee Award Of $1,200,000.00

        The Court next conducts a lodestar analysis as a “cross-check” regarding the amount of

fees awarded. Plaintiffs seek recovery of attorneys’ fees based upon work done prior to this case

being commenced and by persons who were not attorneys. The Court does not credit in its

lodestar calculations any hours worked in connection with the prior state court Article 78

proceeding since fees in that proceeding are not recoverable under the so-called American Rule,

discussed supra. 9 However, the Court does credit some of the work that was done prior to the



9
  Plaintiffs cite to a Supreme Court case and a Second Circuit cases in support of their argument that the
Court should consider hours spent in the Article 78 proceeding in its attorneys’ fees determination, Webb
v. Bd. of Educ. of Dyer Cty., Tenn., 471 U.S. 234 (1985); Cullen v. Fliegner, 18 F.3d 96 (2d Cir. 1994). (See
Pl. 7/12/19 Ltr., ECF No. 138, at 2.) In Webb, the Supreme Court upheld the “District Court’s decision to
deny any fees for time spent pursuing optional administrative remedies.” 471 U.S. at 235. In Cullen, the
Second Circuit affirmed a district court’s award of attorneys’ fees “for work done in a prior administrative
proceeding which ‘was both useful and of a type ordinarily necessary to advance’” the subsequent civil
rights litigation. 18 F.3d at 105 (citations omitted). In the present case, the administrative proceedings
that were necessary to advance the litigation were those proceedings before the EEOC for which Plaintiffs'
counsel already is receiving a fee award. The Article 78 proceeding, in contrast, was not necessary to
advance the lawsuit.


                                                     18
filing of the state court lawsuit (which was removed to this Court), since it was preparatory in

nature. See Webb, 471 U.S. at 243 (“Of course, some of the services performed before a lawsuit

is formally commenced by the filing of a complaint are performed ‘on the litigation.’ Most obvious

examples are the drafting of the initial pleadings and the work associated with the development

of the theory of the case.”).

        Most of the work done in this case was performed by three attorneys, Yetta G. Kurland

(“Kurland”), Erica T. Kagan (“Kagan”) and Kathleen B. Cullum (“Cullum”). The Court has

considered the hours of these attorneys in its lodestar calculations, but not the hours of others

since the Court finds, in its experience, that a reasonable client would not agree to pay for the

work of more than three lawyers in a case of this size and kind.

        Based upon Kurland’s background and experience, 10 the Court finds that an hourly rate

of $600 is a reasonable rate for her. See Williams, 368 F. Supp. 3d at 658 ($600 hourly rate

approved for attorney with 32 years’ experience). Based upon Kagan’s background and

experience, 11 the Court finds that an hourly rate of $350 is a reasonable rate for her. See id. ($350

hourly rate approved for attorney with 10 years’ litigation experience who for most of relevant

period was an associate); Rosado v. City of N.Y., No. 11-CV-4285 (SAS), 2012 WL 955510 at *5

(S.D.N.Y. Mar. 15, 2012) (awarding $350 an hour for an attorney with nine years’ litigation

experience).




10
  Kurland has over 22 years’ experience, including many years working at a boutique firm specializing in
civil rights. (See Kurland Decl., ECF No. 137, ¶¶ 2-4.)
11
  Kagan has ten years’ experience, in large part in employment and civil rights cases, and became a
partner in 2019. (See Kurland Decl. ¶¶ 9-12.) Thus, for most of the period that his case was pending, she
was an associate.


                                                   19
          Based upon its review of the New York State Unified Court System records, 12 the Court

notes that Cullum was not admitted to practice in the State of New York until July 28, 2017. For

the hours she billed prior to that date, the Court will credit her at a law clerk hourly rate of $150.

See Williams, 368 F. Supp. 3d at 659. For the hours billed by Cullum after her admission to the

New York bar, the Court credits her at a junior associate hourly rate of $200. See Lewis v. Am.

Sugar Ref., Inc., No. 14-CV-02302 (CRK), 2019 WL 116420, at *4 (S.D.N.Y. Jan. 2, 2019) (“Courts

in this district have approved hourly rates of $250 to $600 for civil rights attorneys with over ten

years of experience and of $200 to $350 for associates).

          Turning to the number of hours billed, the Court finds some of the hours billed to be in

excess of that which is reasonable. For example, Plaintiffs’ counsel have multiple entries for

ministerial tasks for which an attorney should not be charging her client; for example, Kagan on

a number of occasions billed to “[c]alendar upcoming dates” (see, e.g., Healey-Kagan Decl., Ex. 3,

ECF No. 131-3, at 104, 108, 114, 119, 120), and Cullum on some occasions billed to “[o]rganize

file.” (See, e.g., id. at 120, 129.) In addition, there are multiple entries for team meetings where

two and three attorneys discussed the case. (See, e.g., id. at 114, 117, 119 (“Strategy meeting

regarding matter”); 116, 118, 120 (“Attorney meeting regarding matter”).) While these meetings

conceivably brought some value to the client, the Court, in its experience, finds that a reasonable

client would not agree to compensate Plaintiffs’ counsel for the hours spent by each attorney

attending these meetings. 13




12
     N.Y. State Unified Court System, Attorney Search Website: http://iapps.courts.state.ny.us/attorney/
 See Barrella v. Village of Freeport, 56 F. Supp. 3d 169, 175 (E.D.N.Y. 2014) (awarding attorneys’ fees only
13

where no more than one attorney bills for intra-office conferences).


                                                     20
        Based upon its careful review of all the relevant time entries, the Court’s rough lodestar

calculation 14 credits Kurland with 1,095 hours at $600 per hour ($657,000.00); Kagan with 742

hours at $350 per hour ($259,700.00); Cullen as a law clerk with 189 hours at $150 per hour

($28,350.00); and Cullen as a junior associate with 422 hours at $200 per hour ($84,400.00) for a

total of $1,029,450.00. The lodestar calculation supports the amount of fees being awarded in

this case.15

                                                CONCLUSION

        For the reasons set forth above, it is hereby ORDERED, ADJUDGED AND DECREED, as

follows:

        1. Final approval of the class settlement is granted;

        2. The Stipulation of Settlement is approved and shall become effective the day after

               any and all appeals are finally resolved in favor of final approval or, if there are no

               appeals, upon expiration of the time to file a notice of appeal (the “Effective Date”);

        3. The Court certifies the Class and approves the Class Settlement as fair, adequate and

               reasonable;




14
  “[T]rial courts need not, and indeed should not, become green-eyeshade accountants. The essential
goal in shifting fees (to either party) is to do rough justice, not to achieve auditing perfection.” Fox v. Vice,
563 U.S. 826, 838 (2011).
15
   The Court is mindful that the amount of fees awarded is in excess of the Court’s lodestar calculation.
However, the lodestar calculation does not include the hours spent by Plaintiff’s counsel after they
submitted their attorneys’ fees motion, including hours spent in preparing for and appearing at the
Fairness Hearing. Moreover, and in any event, the Court in its discretion may apply a multiplier as it sees
fit. See Goldberger v. Integrated Res., Inc., 209 F.3d 43, 47 (2d Cir. 2000). The difference between the
$1,200,000.00 in fees being awarded and the lodestar amount would reflect a quite modest multiplier.


                                                       21
     4. The Court approves the $1,000.00 service award payment to each of Acevedo,

         Andrews, Beltran, Reed and Reeves, and these amounts shall be paid by the Claims

         Administrator upon the Effective Date;

     5. The Court awards attorneys’ fees in the total amount of $1,500,000.00, payable as

         follows: $300,000.00 shall be paid directly by the Defendants to The Kurland Group

         upon the Effective Date, and $1,200,000.00 shall be paid out of the Back Pay award

         by the Claims Administrator to The Kurland Group upon the Effective Date;

     6. The sum of $20,000.00 shall be paid by Defendants to the Claims Administrator upon

         the Effective Date;

     7. Upon the Effective Date, as set forth in the Stipulation of Settlement, the Claims

         Administrator shall effectuate distribution of the settlement funds to the eligible

         Settlement Class Members in accordance with the terms of the Stipulation of

         Settlement, and all members of the Settlement Class shall be bound by all the terms,

         conditions and obligations of the Stipulation of Settlement; and

     8. This action is dismissed with prejudice as to the Settlement Class, but the Court shall

         retain exclusive and continuing jurisdiction to interpret and enforce the terms,

         conditions and obligations of the Stipulation of Settlement.

SO ORDERED.

DATED:   New York, New York
         August 7, 2019

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge




                                            22
